 

EXHIBIT 10.1

 

EMPLOYMENT, NON-COMPETITION
AND PROPRIETARY RIGHTS AGREEMENT

 

THIS EMPLOYMENT NON-COMPETITION AND PROPRIETARY RIGHTS AGREEMENT (the
“Agreement”) is made as of this 25th day of January, 2012, by and between
Vitacost.Com, Inc., a Delaware corporation (the “Company”), and Brian Helman
(the “Employee”).

 

RECITALS:

 

A.           The Company is engaged in the sale of nutritional supplements,
vitamins, and other healthcare products;

 

B.           The Company desires to employ the Employee and Employee desires to
be employed by the Company as its Chief Financial Officer (Exempt-Professional),
subject to the terms, conditions and covenants hereinafter set forth; and

 

C.           As a condition of the Company employing the Employee, Employee has
agreed not to divulge to the public the Company’s confidential information, not
to solicit the Company’s vendors, customers or employees and not to compete with
the Company, all upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions set forth herein, the Employee and the Company hereby agree as
follows:

 

Article I

EMPLOYMENT

 

1.1           Employment. The Company hereby employs, engages and hires
Employee, and Employee hereby accepts employment, as its Chief Financial Officer
upon the terms and conditions set forth in this Agreement. Employee is employed
as and as such reports to the Company’s Chief Executive Officer, Jeffrey
Horowitz. Employee’s responsibilities are outlined on the attached Exhibit A.

 

1.2           Activities and Duties During Employment. Employee represents and
warrants to the Company that Employee is free to accept employment with the
Company and that Employee has no prior or other commitments or obligations of
any kind to anyone else which would hinder or interfere with the acceptance and
performance of the obligations under this Agreement.

 

Employee accepts the employment described in Article I of this Agreement and
agrees to devote his exclusive full time and efforts to the faithful and
diligent performance of the services described herein, including the performance
of such other services and responsibilities as the Company may, from time to
time, stipulate. Notwithstanding the foregoing, Employee may: (i) serve on the
board of directors of other entities or serve in any capacity with any hobby,
avocation, civic, educational, religious, professional or charitable activity or
organization provided that such service does not materially interfere or
conflict with his duties hereunder; and (ii) make and manage personal
investments of his choice. Employee shall comply with and be bound by the
Company’s operating policies, procedures and practices in effect from time to
time during the terms of his employment.

 

 

 

 

Article II

TERM

 

2.1           Term. The term of employment under this Agreement shall be one (1)
year, commencing as of the date of the Agreement (such term of employment, as it
may be extended or terminated, is herein referred to as the “Employment Term”),
which Employment Term shall automatically renew for additional one (1) year
periods unless terminated by Employee or the Company by written notice not less
than thirty (30) days prior to expiration of the then-current term.

 

2.2           Termination. The Employment Term and Employment of Employee may be
terminated as follows:

 

(a)          Automatically, without the action of either party, upon the death
of the Employee.

 

(b)          By either party upon the Total Disability of the Employee. The
Employee shall be considered to have a Total Disability for purposes of this
Agreement if he is unable by reason of accident or illness or mental disability
to substantially perform his employment duties, and is expected to be in such
condition for periods totaling six (6) months (whether or not consecutive),
during any period of twelve (12) consecutive months. The determination of
whether a Total Disability has occurred shall be based on the determination of a
physician selected by the Company. Nothing herein shall limit the Employee’s
right to receive any payments to which Employee may be entitled under any
disability or employee benefit plan of the Company or under any disability or
insurance policy or plan. During a period of Total Disability prior to
termination hereunder, Employee shall continue to receive his full compensation
(including base salary and bonus) and benefits.

 

(c)          By the Employee upon thirty (30) days’ written notice to the
Company.

 

(d)          By the Company “Without Cause,” and without notice which shall mean
a termination of the Employee’s employment by the Company other than pursuant to
the provisions of Section 2.2(a), Section 2.2(b) and Section 2.2(e) hereof.

 

(e)          By the Company for “Cause” (as defined below).

 

(f)          By the Employee with Good Reason (as defined in Section 2.6(b) of
this Agreement).”

 

2.3           Cessation of Rights and Obligations: Survival of Certain
Provisions. On the date of expiration or earlier termination of the Employment
Term for any reason, all of the respective rights, duties, obligations and
covenants of the parties, as set forth herein, shall except as specifically
provided herein to the contrary, cease and become of no further force or effect
as of the date of said termination, and shall only survive as expressly provided
for herein.

 

2

 

 

2.4           Cessation of Compensation. In lieu of any severance under any
severance plan that the Company may then have in effect, and subject to: (i) the
receipt of a full and unconditional release from Employee; and (ii) any amounts
owed by the Employee to the Company under any contract, agreement or loan
document entered into after the date hereof (including, but not limited to,
loans made by the Company to the Employee), the Company shall pay to the
Employee, and the Employee shall be entitled to receive, the following amounts
within thirty (30) days of the date of termination of his employment in full
satisfaction of any obligation to Employee for termination of this Agreement:

 

(a)          Voluntary Termination/Termination For Cause/Expiration of Term.
Upon: (i) termination of the Employee’s employment pursuant to Sections 2.2(c)
or (e); or (ii) the expiration of the Employment Term because the Employee
elects not to extend the Employment Term, Employee shall be entitled to receive
his base salary, bonus, benefits and expense reimbursements solely through the
date of termination.

 

(b)          Death or Total Disability. Upon the termination of the Employment
Term by reason of the death or Total Disability of the Employee, the Employee
(or, in the case of death, his estate) shall be entitled to receive in a lump
sum his base salary through the date of death plus ninety (90) days, or date of
determination of Total Disability plus one hundred eighty (180) days (which
shall include any of his unused vacation pay), unpaid bonus (if any) based on
the portion of the calendar year through the date the Employment Term ends
hereunder based on the annual bonus, if any, paid in the immediately preceding
calendar year and expense reimbursement through the date of death or Total
Disability.

 

(c)          Without Cause. If Employee’s employment is terminated Without Cause
or with Good Reason, Employee will be entitled to receive payment of severance
benefits equal to amount to six (6) months’ Base Salary (subject to any
applicable tax withholding) plus the portion of Employee's bonus earned if any
based on the percentage of the calendar year through the date of termination of
employment, multiplied by the bonus earned by the Employee in the immediate
preceding calendar year. . Payment will be made in a lump sum not more than
thirty (30) days following the date of termination.

 

Provided that Employee makes a timely election to continue coverage under the
Company’s group health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), health insurance benefits with the same
coverage (subject to Company’s right to change coverage as set forth in the last
sentence of this Section) provided to Employee prior to the termination (e.g.
medical, dental, optical, mental health) will be provided at the Company’s cost
price to the Employee at the expense of the Employee for eighteen (18) months
following the termination date, but not longer than until Employee is covered by
comparable health insurance benefits from another employer or is otherwise
ineligible for COBRA continuation coverage. Nothing in this Section 2.4(c) shall
restrict the ability of the Company or its successor from changing some or all
of the terms of such health insurance benefits, the cost to participants or
other features of such benefits; provided, however, that all similarly situated
participants are treated the same.

 

2.5           Business Expenses.

 

(a)          Reimbursement. The Company shall reimburse the Employee for all
reasonable, ordinary, and necessary business expenses incurred by his in
connection with the performance of his duties hereunder, including, but not
limited to, ordinary and necessary travel expenses and entertainment expenses.
The reimbursement of business expenses will be governed by the policies for the
Company and the terms otherwise set forth herein.

 

3

 

 

(b)          Accounting. The Employee shall provide the Company with an
accounting of his expenses, which accounting shall clearly reflect which
expenses were incurred for proper business purposes in accordance with the
policies adopted by the Company and as such are reimbursable by the Company. The
Employee shall provide the Company with such other supporting documentation and
other substantiation of reimbursable expenses as will conform to Internal
Revenue Service or other requirements. All such reimbursements shall be payable
by the Company to the Employee within a reasonable time after receipt by the
Company of appropriate documentation therefore.

 

2.6           Definitions. For purposes of this Agreement, the following
definitions will apply:

 

(a)          “Cause” for Employee’s termination will exist if the Company
terminates Employee’s employment for any of the following reasons: (i) Employee
willfully fails to substantially perform his duties hereunder (other than any
such failure due to his physical or mental illness), and such willful failure is
not remedied within forty five (45) days after written notice from the Company’s
Chief Executive Officer, which written notice shall state that failure to remedy
such conduct may results in an involuntary termination for Cause; (ii) Employee
engages in willful and serious misconduct (including, but not limited to, an act
of fraud or embezzlement) that has caused or is reasonably expected to result in
material injury to the Company or any of its Affiliates; (iii) Employee is
convicted of or enters a plea of guilty or nolo contendere to a: (A) crime that
materially adversely affects his ability to perform his duties on behalf of the
Company; or (B) felony; (iv) Employee engages in alcohol or substance abuse
which adversely affects his ability to perform his duties; or (v) Employee
willfully breaches any of his obligations hereunder or under any other agreement
between herself and the Company, and such willful breach is not remedied within
forty five (45) after written notice from the Company’s Chief Executive Officer,
which written notice shall state that failure to remedy such conduct may result
in an involuntary termination for Cause.

 

(b)          “Good Reason” for Employee’s termination of employment will be
deemed to exist if any of the following occurs: (i) a material diminution in the
Employee’s base compensation; (ii) a material diminution in the Employee’s
authority, duties, or responsibilities; (iii) a material change in the executive
level of the party to whom the Employee is required to report; (iv) a material
change in the geographic location at which the Employee must perform the
services under this Agreement; or (v) any other action or inaction that
constitutes a material breach by the Company of this Agreement or any other
agreement between the Company and the Employee. For purposes of these
Agreements, Good Reason shall not be deemed to exist unless the Employee’s
termination of employment for Good Reason occurs within one (1) year following
the initial existence of one of the conditions specified in clauses (i) through
(v) above, the Employee provides the Company with written notice of the
existence of such condition within 90 days after the initial existence of the
condition, and the Company fails to remedy the condition within 30 days after
its receipt of such notice.”

 

4

 

 

(c)          “Change in Control” means any of the following:

 

(i) The acquisition by any person of Beneficial Ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended) of more than fifty
percent (50%) of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) (the foregoing Beneficial Ownership hereinafter being referred to
as a "Controlling Interest"); provided, however, that for purposes of this
definition, the following acquisitions shall not constitute or result in a
Change of Control: (x) any acquisition by the Company; (y) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary of the Company; or (z) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A) and (B) of
subsection (iii) below; or

 

(ii) During any period of two (2) consecutive years (not including any period
prior to the Commencement Date) individuals who constitute the Company’s board
of directors on the Commencement Date (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Company’s board of directors;
provided, however, that any individual becoming a director subsequent to the
Commencement Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Company’s board of
directors; or

 

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the Beneficial Owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, and (B) at least a majority of the
members of the Board of Directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Company’s board of
directors, providing for such Business Combination; or approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company.

 

5

 

 

2.7           Change in Control of the Company. If the Employee’s employment is
terminated by the Company Without Cause pursuant to Section 2.2(d) hereof or by
the Employee for Good Reason pursuant to Section 2.2(f) hereof, in either case
during the twelve (12) month period immediately following the Change in Control,
then in lieu of any amounts otherwise payable under Section 2.4(c) hereof, the
Employee shall be entitled to the following:

 

(i)          payment of (a) any accrued yet unpaid base salary through the date
of termination, (b) any accrued yet unpaid bonus payable on account of any
calendar year ending prior to the year in which the termination occurs, (c)
benefits through the date of termination, (d) reimbursement of reimbursable
expenses incurred prior to the date of termination, and (e) any vacation pay on
account of unused vacation accruing prior to the date of termination; and

 

(ii)         a severance amount equal to 6 months at his then current base
salary plus the pro rata portion of the Employee’s earned bonus based upon the
percentage of the calendar year through the date of termination, which severance
amount shall be paid in a lump sum within ten days following the termination of
employment (subject to applicable withholding and employment taxes)

 

2.8           Compensation. During Employee’s employment, the Company shall pay
Employee such salary, bonus and other benefits and awards as set forth on
Exhibit B.

 

2.9           Payment. Except as otherwise provided herein, all compensation
shall be payable in intervals in accordance with the general payroll payment
practice of the Company. The compensation shall be subject to such withholdings
and deductions by the Company as are required by law.

 

2.10         Vacation. The Employee shall be entitled to receive personal time
off (“PTO”) as outlined in the company’s Employee Handbook. Any PTO time not
taken during each year of the Employment Term shall carry over to the next year
subject to a maximum amount of hours. See employee manual for specific details
on the companies PTO policy

 

2.11         Other Benefits. Employee shall be entitled to participate in any
retirement, pension, profit-sharing, stock option, health plan, insurance,
disability income, incentive compensation and welfare or any other benefit plan
or plans of the Company which may now or hereafter be in effect and for which
the Employee is eligible or for which all senior executives in general are
eligible. Notwithstanding the forgoing, the Company shall be under no obligation
to institute or continue the existence of any such benefit plan.

 

6

 

 

Article III

CONFIDENTIALITY, NON-SOLICITATION, NON-COMPETE
AND QUIT CLAIM AGREEMENT

 

3.1           Non-Disclosure of Confidential Information. Employee hereby
acknowledges and agrees that, as of a result of the employment hereunder,
Employee will acquire, develop, and use information that is not generally known
to the public or to the Company’s industry, including but not limited to,
certain records, phone locations, documentation, software programs, price lists,
customer lists, contract prices for the Company’s services, business plans and
prospects of the Company, equipment configurations, ledgers and general
information, employee records, mailing lists, manufacturing techniques, product
formulations, accounts receivable and payable ledgers, financial and other
records of the Company or its affiliates, and other similar matters, as well as
any information disclosed to the Company by any third party under which the
Company has a confidentiality obligation to the third party (all such
information pertaining to the Company, its affiliates or disclosed to Company
under confidentiality from third parties being hereinafter referred to as
“Confidential Information”). Employee further acknowledges and agrees that the
Confidential Information is of great value to the Company and its affiliates and
that the restrictions and agreements contained in this Agreement are reasonably
necessary to protect the Confidential Information and the goodwill of the
Company. Accordingly, Employee hereby agrees that:

 

(a)          Employee will not, while employed by the Company or for two years
thereafter, directly or indirectly, except in connection with Employee’s
performance of the duties under this Agreement, or as otherwise authorized in
writing by the Company for the benefit of the Company or its “Affiliates” (as
hereinafter defined), divulge to any person, firm, corporation, limited
liability company, or organization, other than the Company or its Affiliates
(hereinafter referred to as “Third Parties”), or use or cause or authorize any
Third Parties to use, the Confidential Information, except as required by law;
and

 

(b)          Upon the termination of Employee’s employment for any reason
whatsoever, Employee shall deliver or cause to be delivered to the Company any
and all Confidential Information, including drawings, notebooks, notes, records,
keys, disks data and other documents and materials belonging to the Company or
its Affiliates which is in his possession or under his control relating to the
Company or its Affiliates or abstracts therefrom, regardless of the medium upon
which it is stored, and will deliver to the Company upon such termination of
employment any other property of the Company or its Affiliates which is in his
possession or control.

 

3.2           Non-Solicitation Covenant. Employee hereby covenants and agrees
that while employed by the Company and for a period of two (2) years following
the termination of the Employee’s employment with the Company for any reason,
Employee shall not: (i) directly or indirectly, endeavor to entice away from the
Company or its Affiliates any person, firm, corporation, limited liability
company or other entity that was a customer of the Company at any time while
Employee was an employee of the Company or its Affiliates or who is a
“prospective vendor or customer” of the Company; or (ii) induce, attempt to
induce or hire any employee (or any person who was an employee during the year
preceding the date of any solicitation) of the Company or its Affiliates to
leave the employ of the Company or its Affiliates or to otherwise perform
services directly or indirectly for others, or in any way interfere with the
relationship between any such employee and the Company or its Affiliates. For
purposes hereof, “prospective vendor or customer” shall mean any person or
entity which has been solicited for business by Employee or any officer or other
employee of the Company or its Affiliates at any time during Employee’s
employment.

 

7

 

 

3.3           Non-Competition Covenant. Employee acknowledges that the covenants
set forth in this Section 3.3 are reasonable. Employee also acknowledges that
the enforcement of the covenants set forth in this Section 3.3 will not preclude
Employee from being gainfully employed in such manner and to the extent as to
provide a standard of living for herself, the members of his family and the
others dependent upon him of at least the level to which he and they have become
accustomed and may expect. Employee hereby agrees that he shall not, during his
employment and for a period of one (1) year after the end of his employment
directly or indirectly, engage in any proprietorship, partnership, firms trust,
company, limited liability company or other entity, other than the Company
(whether as owner, partner, trustee, beneficiary, stockholder, member, officer,
director, employee, independent contractor, agent, servant, consultant, manager,
lessor, lessee, or otherwise) that competes with the Company in the Business of
the Company in the Restricted Territory (as defined herein), other than
acquiring an ownership interest in a company listed on a recognized Stock
exchange in an amount which does not exceed five percent (5%) of the outstanding
Stock of such corporation. For purposes of this Agreement: (i) the term
“Business of the Company” shall include all business activities and ventures
related to the sale of nutritional supplements, online and/or mail order sales
vitamins and other healthcare products in which the Company is engaged, and all
other businesses in which the Company subsequently is engaged in prior to, and
on the date of, termination of Employee’s employment; and (ii) the term
“Restricted Territory” means any state in the United States of America.

 

3.4           Remedies.

 

(a)          Injunctive Relief. Employee expressly acknowledges and agrees that
a violation of any of the provisions of Sections 3.1, 3.2 or 3.3 could cause
immediate and irreparable harm, loss and damage to the Company not adequately
compensable by a monetary award. Employee further acknowledges and agrees that
the time periods and territorial areas provided for herein are reasonable in
order to adequately protect the Business of the Company, the enjoyment of the
Confidential Information and the goodwill of the Company. Without limiting any
of the other remedies available to the Company at law or in equity, or the
Company’s right or ability to collect money damages, Employee agrees that any
actual or threatened violation of any of the provisions of Sections 3.1, 3.2, or
3.3 may be immediately restrained or enjoined by any court of competent
jurisdiction, injunction may be issued in any court of competent jurisdiction,
without notice and without bond. Notwithstanding anything to the contrary
contained in this Agreement, the provisions of this Article III shall survive
the termination of Employee’s employment.

 

(b)          Enforcement: It is the desire of the parties that the provisions of
Sections 3.1, 3.2, or 3.3 be enforced to the fullest extent permissible under
the laws and public policies in each jurisdiction in which enforcement might be
sought. Accordingly, if any particular portion of Sections 3.1, 3.2 or 3.3 shall
ever be adjudicated as invalid or unenforceable, or if the application thereof
to any party or circumstance shall be adjudicated to be prohibited by or
invalidated by such laws or public policies, such section or sections shall be:
(i) deemed amended to delete there from such portions so adjudicated; or (ii)
modified as determined appropriate by such a court, such deletions or
modifications to apply only with respect to the operation of such section or
sections in the particular jurisdictions so adjudicating on the parties and
under the circumstances as to which so adjudicated.

 

8

 

 

(c)          Legal Fees. In any action to enforce the terms of this Agreement,
the prevailing party shall be entitled to reimbursement from the other party of
reasonable legal fees and costs.

 

3.5           Company. All references to the Company in this Article III shall
include “Affiliates” of the Company, as that term is construed under Rule 405 of
the Securities Act of 1933, as amended. Company acknowledges that, as of the
date of this Agreement, the only Affiliate is Nutraceutical Sciences Institute.

 

Article IV

MISCELLANEOUS

 

4.1           Notices. All notices or other communications required or permitted
hereunder shall be in writing addressed to the last known address of the Party
entitled to notice and shall be deemed given, delivered and received: (a) when
delivered, if delivered personally; (b) four (4) days after mailing, when sent
by registered or certified mail, return receipt requested and postage prepaid;
(c) one (1) business day after delivery to a private courier service, when
delivered to a private courier service providing documented overnight service;
and (d) on the date of delivery if delivered by telecopy, receipt confirmed,
provided that a confirmation copy is sent on the next business day by first
class mail, postage prepaid, in each case addressed as follows:

 

To Employee at: The address set forth on the signature page hereof.     To
Company at:

Vitacost.com Inc.

5400 Broken Sound Blvd NW

Suite 500

Boca Raton, FL 33487

Attention:      Mary Marbach

Telephone:    561-982-4180

E-Mail:          Mary.Marbach@vitacost.com

 

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

 

4.2           Entire Agreement; Amendments, Etc. This Agreement contains the
entire agreement and understanding of the parties hereto, and supersedes all
prior agreements and understandings relating to the subject matter hereof. No
modification, amendment, waiver or alteration of this Agreement or any provision
or term hereof shall in any event be effective unless the same shall be in
writing, executed by both parties hereto, and any waiver so given shall be
effective only in the specific instance and for the specific purpose for which
given.

 

9

 

 

4.3           Benefit. This Agreement shall be binding upon, and inure to the
benefit of, and shall be enforceable by, the heirs, successors, legal
representatives and permitted assignees of Employee and the successors,
assignees and transferees of the Company. This Agreement or any right or
interest hereunder may not be assigned by Employee without the prior written
consent of the Company.

 

4.4           No Waiver. No failure or delay on the part of any party hereto in
exercising any right, power or remedy hereunder or pursuant hereto shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or pursuant thereto.

 

4.5           Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law but, if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provision of this Agreement. If any part of any
covenant is unenforceable or the making of any covenant hereunder is
unenforceable, the parties hereto agree, and it is their desire, that the court
shall substitute a judicially enforceable limitation in its place, and that as
so modified this Agreement, as so modified, shall be binding upon the parties as
if originally set forth herein.

 

4.6           Compliance and Headings. Time is of the essence of this Agreement.
The headings in this Agreement are intended to be for convenience and reference
only, and shall not define or limit the scope, extent or intent or otherwise
affect the meaning of any portion hereof.

 

4.7           Arbitration. If there is any dispute between the parties
concerning any matter relating to this Agreement, the exclusive basis for
adjudication of this Agreement (except with respect to the performance of the
covenants and obligations as set forth in Article III above) shall be by
arbitration as detailed herein. Either party may submit the dispute to binding
arbitration. Any such arbitration proceeding will be conducted in Palm Beach,
Florida and except as otherwise provided in this Agreement, will be conducted
under the auspices of JAMS/Mediation, Inc., in accordance with the then current
Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator shall allow such discovery as the arbitrator determines appropriate
under the circumstances. The arbitrator shall determine which party, if either,
prevailed and shall award the prevailing party its costs. Each party will bear
its respective attorneys’ fees. The award and decision of the arbitrator shall
be conclusive and binding on all parties to this Agreement and judgment on the
award may be entered in any court of competent jurisdiction. The parties
acknowledge and agree that any arbitration award may be enforced against either
or both of them in a court of competent jurisdiction and each waives any right
to contest the validity or enforceability of such award. The parties further
agree to be bound by the provisions of any statute of limitations which would be
applicable in a court of law to the controversy or claim which is the subject of
any arbitration proceeding initiated under the Agreement. The parties further
agree that they are entitled in any arbitration proceeding to the entry of an
order, by a court of competent jurisdiction pursuant to an opinion of the
arbitrator, for specific performance of any of the requirements of this
Agreement.

 

10

 

 

In any action to enforce any of the provisions of Article III hereof, the action
shall be litigated in the state or federal courts situated in Palm Beach County,
to which jurisdiction and venue all parties consent. Each party hereby waives
its right to trial by jury with respect to such action and agrees that the
prevailing party such action shall be entitled to reimbursement from the other
party of its legal fees and costs incurred in connection with such actions.
Company shall be entitled to injunctive relief, without the necessity of posting
bond to remedy any breach of any of the terms of Article III of this Agreement
by Employee.

 

4.8           Governing Law. The parties agree that this Agreement shall be
governed by, interpreted and construed in accordance with the laws of the State
of Florida.

 

4.9           Counterparts. This Agreement may be executed in one or more
counterparts, whether by original, photocopy, facsimile or e-mail attachment in
PDF format, each of which will be deemed an original and all of which together
will constitute one and the same instrument.

 

4.10         Recitals. The Recitals set forth above are hereby incorporated in
and made a part of this Agreement by this reference.

 

4.11         Indemnification. The Company shall indemnify and hold Employee
harmless to the fullest extent permitted by law and under the Articles and
bylaws of the Company as, to and from any and all costs, expenses (including
reasonable attorneys’ fees, which shall be paid in advance by the Company,
subject to recoupment in accordance with applicable law) or damages incurred by
Employee as a result of any claim, suit, action or judgment arising out of the
activities of the Company or its Affiliates or the Employee’s activities as an
employee, officer or director of the Company or any related company; provided,
however that the Employee shall not be entitled to indemnification hereunder to
the extent the damages are the result of actions or omissions which have been
finally adjudicated by a court of competent jurisdiction to constitute gross
negligence or willful or intentional misconduct by the Employee. This provision
shall survive the termination of this Agreement.

 

4.12         Survival. Employee’s obligations under Article III hereof shall
survive any termination of this Agreement.

 

11

 

 

COMPANY:   EMPLOYEE:       Vitacost.com, Inc.           By: /s/ Jeffrey J.
Horowitz   /s/ Brian Helman   Jeffrey J. Horowitz   Brian Helman   Chief
Executive Officer      

 

      Employee Owned Inventions: none

 

12

 

 

Exhibit A

 

As may be determined by Company.

 

13

 

 

Exhibit B

 

Start date is to be no later than thirty (30) days from the execution date of
this Agreement (the “Start Date”)

 

Salary as of the Start Date is $285,000 per annum ($5,480.77 per week).

 

Performance based bonus equal to 50% of base salary in 2012, which shall be paid
pro rata based on the Start Date. In addition, a $50,000 bonus shall be paid to
the Employee on the first anniversary of the Start Date.

 

A recommendation will be made to the Board of Directors to grant you 330,000
incentive stock options which shall vest over 5 years at 20% per year. Such
grant shall only be made upon the approval of such grant by our Board of
Directors.

 



14

  